PELHAM, P. J.
The second count of the indictment charges an offense under the provisions of the statutes regulating handling prohibited beverages (Acts 1909, pp. 86, 87, § 24), and demurrers to this count were properly overruled.—Williams v. State, 7 Ala. App. 124, 62 South. 294; Williams v. State, 8 Ala. App. 394, 62 South. 371.
In'prosecutions for a violation of the liquor laws it is not necessary to set out in the indictment the name of the person to whom a gift or sale of the prohibited liquor was made, or for whom conveyed or transported. — Acts 1909, pp. 86, 87, § 27. See Grace v. State, 1 Ala. App. 211, 56 South. 25.
While the evidence as set out in the bill of exceptions contained in the transcript is somewhat confusing in parts, as well as contradictory, there ivas sufficient evidence of the guilt of the defendant of the offense charged *212against him to submit that question to the jury. In one part of the bill of exceptions it is recited that the defendant himself testified that, in addition to the barrel of beer, he had whisky in the wagon, and, while specifically claiming the beer as his own, no such claim was made with respect to the whisky; nor did the defendant deny the testimony of the state’s witnesses to the effect that the defendant had told them that he was hauling the whisky for another.
Affirmed.